DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application 201721035511, filed in India on 10/06/2017, has been filed in present Application No. 16/153,102.

Notice to Applicant
Claims 1, 5 and 9 are currently amended.
Claims 1-9 are pending.

Response to Amendment
Applicant’s amendments are acknowledged.


Response to Arguments
Applicant’s arguments filed 03/16/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are persuasive in part for the reasons set forth below.


35 USC § 103 Rejections 
First, Applicant argues that “Though Flynn discloses modeling gate availability to estimate departure delay and determining arrival time using prediction methods, it does not disclose the prediction method of the Applicant’s claimed subject matter. In Applicant’s claimed subject matter, the flight delay prediction comprises a prediction phase comprising planning phase and en-route phase… 
Flynn does not disclose a prediction method that takes into consideration the many possibilities that could occur in a flight delay scenario as it does not disclose taking different parameters such as passenger door closed, cargo door closed, break released, aircraft start moving, out of terminal, off the qround… “ [Arguments, pages 11-14].
In response, Applicant’s arguments are considered but are not persuasive. Examiner maintains that Flynn discloses portions of the newly added elements to amended claim 1. For example, Examiner directs the Applicant to (Flynn, ¶ 9, the departure airport conditions may include weather at the departure airport (discloses aerodrome forecast), at an applicable departure time (or time interval) (discloses en-route time), and determining departure capacity at the departure airport includes evaluating a departure capacity function mapping weather conditions to capacity based on weather), (Id., ¶ 24, a user entry process permitting a user to generate a delay query that provides flight parameters over a communications network sufficient to determine the aircraft flight (discloses aircraft communications)), wherein Flynn discloses portions of the newly added elements to amended claim 1, as denoted above. Examiner relies upon a combination of the previously applied art to disclose the remainder of the newly added elements as detailed below. As such, Examiner remains unpersuaded.

Second, Applicant argues that “Through the paragraph [0250] Flynn discloses a flight departure delay estimation module that employs a departure airport conditions delay module that determines the departure airport conditions delay contribution… But Flynn does not disclose a flight plan manager (FPM) which is a tool forming a part of flight prediction system, for developing and comparing routes to obtain the least cost route solution; amending a route; building a route to avoid fixes, flight information region boundaries and segments of airways; accepting a route or…” [Arguments, pages 14-15].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that, while suggested in Figs. 1-4, Flynn does not explicitly disclose the amended portions of claim 1 with respect to flight path routing, route amending, etc. Instead, Examiner relies upon Chmelarova to disclose these elements, as detailed in the rejection below. As such, Examiner remains unpersuaded.

Third, Applicant argues that “The Examiner further states that… Ganesan discloses a network planning model and a delay prediction engine as disclosed in the present invention…
Though Ganesan discloses a learning module, the approach of Ganesan in building the learning module is not that of the learning module disclosed in the Applicant's claimed subject matter. The results obtained from the statistical models of the Applicant's claimed subject matter are further used for predicting the flight delay.
Though Ganesan discloses predicting taxi out time, it does not disclose the steps leading to prediction of flight delay by predicting a taxi-in time, a taxi-out time, and an airtime of the flight. Also Ganesan does not disclose analyzing received set of airline data by utilizing a plurality of models…” [Arguments, pages 15-16].
In response, Applicant’s arguments are considered but are not persuasive. First, regarding the assertion that Ganesan does not disclose the steps leading to prediction of flight delay by predicting a taxi-in time, a taxi-out time, and an airtime of the flight, Examiner respectfully disagrees and directs the Applicant to (Ganesan, ¶ 18, Delay estimation models as well as attempts to increase operational efficiency may rely on accurate data (discloses delay parameters), completeness and detailed information to the extent possible, and an understanding of the dynamics of the departure process). Here Ganesan discloses the usage of a plurality of models, which rely on airline data, in order to predict flight delays. As such, Examiner remains unpersuaded.

Fourth, Applicant argues that “The Examiner further states that… Cox discloses ...and provide automated docking guidance to arriving aircraft, allowing the aircraft to safely park at the gate.
The Applicant respectfully submits that Cox discloses aircraft gate parking and servicing method… Cox does not go beyond to first display a route and overlay them on selected weather chart and provide automated docking guidance to arriving aircraft to safely park at the gate…” [Arguments, page 16].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and directs the Applicant to (Cox, ¶ 21, It is yet an additional object of the present invention to provide ground level gate structure for an improved aircraft gate parking and servicing method that automatically turns an aircraft into and out of an optimum parking orientation to park the aircraft  relative to a terminal gate so that passenger loading bridges may be easily maneuvered around and behind the aircraft wing to align and connect with aircraft rear doors located behind an aircraft wing as well as with a forward aircraft door). Here, Cox a system which automatically turns aircraft into and out of an optimum parking orientation to park the aircraft, which Examiner respectfully maintains is not meaningfully different than a “self-park” system, as is claimed in the present invention. As such, Examiner remains unpersuaded. 


Fifth, Applicant argues that “The Examiner further discloses that… Chmelarova discloses ...a network planning model... the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay.
 according to the Applicant's claimed invention, an alternate path is identified and suggested only when there is aircraft delay based on the analysis of the received operational scenarios unlike continuously monitoring the base parameters of the current and potential diversion airports, classifying them into viable groups based on viability scores and identifying diversion airport based on the highest score as disclosed in Chmelerova…” [Arguments, pages 17-18].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that the route diversion considerations of Chmelerova take into account “a traffic avoidance system” (Chmelerova, ¶ 32) which takes into account air traffic conditions for various airports when considering an amendment to a flight route. Thus, Examiner maintains the route-diversion functionality of Chmelerova is not meaningfully different than that of the present invention. As such, Examiner remains unpersuaded. 

Sixth, Applicant argues that “Though Chmelarova discloses a display device graphically displaying the aircraft information, it does not disclose displaying a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features as disclosed in the Applicant’s claimed subject matter…” [Arguments, page 18].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and directs the Applicant to (Chmelarova, ¶ 26, the display device 104 is coupled to the display system 110 and the processing system 108, wherein the processing system 108 and the display system 110 are cooperatively configured to display, render, or otherwise convey one or more graphical representations or images associated with operation of the aircraft 102 on the display device 104. For example, as described in greater detail below, a navigational map that includes a graphical representation of the aircraft 102 and one or more of the terrain, meteorological conditions, airspace, air traffic, navigational reference points, and a route associated with a flight plan of the aircraft 102 may be displayed, rendered, or otherwise presented on the display device 104). Here, Chmerlarova discloses a display of a map with a flight route, weather data and terrain data displayed as disclosed in the present invention.
Examiner further directs the Applicant to (Chmerlarova, ¶ 50, The background 304 comprises a graphical representation of the terrain, topology, navigational reference points, airspace designations and/or restrictions, or other suitable items or points of interest corresponding to the currently displayed area of the navigational map 300, which may be maintained in a terrain database, a navigational database, a geopolitical database, or another suitable database), wherein the map 300 includes a background 304 which further includes flight area restrictions. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al., U.S. Publication No. 2002/0138194 [hereinafter Flynn] in view of Ganesan et al., U.S. Publication No. 2010/0185426 [hereinafter Ganesan] and Cox et al., U.S. Publication No. 2015/0353207 [hereinafter Cox], and in further view of Chmelarova et al., U.S. Publication No. 2018/0068569 [hereinafter Chmelarova].

Regarding claim 1, Flynn discloses …A system to predict flight delay, the system comprising:… configured to; receive a plurality of historical operation data of a flight, a historical data of an airline operating the flight, a real time airlines data, a planned airlines data, an aircraft type data, a historical weather data and a real time weather data as an input for the system (Flynn, ¶ 2, the present invention relates to systems and methods for estimating delays from planned departure times of aircraft flights), (Id., ¶ 30, providing historical flight data for airport, over a plurality of specified time intervals, including actual departures and actual arrivals, weather conditions (discloses historical flight operation and weather data), and demand for departures and demand for arrivals), (Id., ¶ 47, For purposes of example, and in a common implementation, the "aircraft" may be an airplane, a "planned" flight (discloses planned airlines data) may be a scheduled flight of an airplane operated by an airline), (Id., ¶ 16, Fleet conditions include determination of when an aircraft is first likely to be available; alternatively or in addition, they include historic flight performance of the fleet (discloses historical airline data). All three of these delay contributions are used in estimating the amount of delay in flight departure in accordance with box 14), (Id., ¶ 9, the departure airport conditions may include weather at the departure airport, at an applicable departure time (or time interval), and determining departure capacity at the departure airport includes evaluating a departure capacity function mapping weather conditions to capacity based on weather. The departure capacity function may be a table that is updated in real time on the basis of live air traffic data and weather condition data (discloses real time airline and weather data)), (Id., ¶ 250, the departure airport conditions delay module 61 (discloses receiving module) determines the departure airport conditions delay contribution in the manner of the process of box 11 and optionally of box 15, as well as in the manner of the processes of FIG. 2 and relevant portions of FIG. 4);
analyze one or more operational scenarios considering one or more dimensional aspects and the received input to the system, wherein the one or more operational scenarios includes fleet deployment pattern, network flow characterization, and operational preferences wherein analysing the one or more operational scenarios employs a historical operations data, a reference data and a planning data and one or more operational scenarios are employed to ensure whether an outcome is capable of enabling a decision maker to define operational priorities and levers to manage delays and disruptions (Id. ¶ 44, in accordance with process 13, the fleet conditions delay contribution is determined based on fleet conditions. Fleet conditions include determination of when an aircraft is first likely to be available (discloses operational scenarios); alternatively or in addition, they include historic flight performance of the fleet (discloses fleet deployment pattern)), (Id., ¶ 200, FIG. 5 is a block diagram showing further detail of the data flow (discloses network flow characterization) in connection with the fleet conditions delay contribution in accordance with block 13 of FIG. 1), (Id., ¶ 195, by specifying the number of departures in a peak hour time interval as the "dependent" variable, and applying the "count" option to this variable (discloses operational preferences), values will be estimated for each category of each of the weather variables (specified as nominal predictors in the program) based on a Poisson regression model), (Id., ¶ 4, for reference purposes, the flight is associated with a departure airport and an arrival airport (discloses dimensional aspect)), (Id., ¶ 251, the arrival airport conditions delay module 62 (discloses operation characterization module) determines the arrival airport conditions delay contribution in the manner of the process of box 12 and optionally box 16, as well as in the manner of the processes of FIG. 3 and relevant portions of FIG. 4), (Id., ¶ 30, providing historical flight data for airport, over a plurality of specified time intervals, including actual departures and actual arrivals, weather conditions (discloses historical flight operation and weather data), (Id., ¶ 34, capacity for departures and arrivals may instead be determined separately, in which case the above method is simplified, since the other of departures and arrivals may be ignored. Alternatively, capacity may be determined taking into account interaction between arrival (discloses reference data) and departure capacity (discloses planning data). In a further embodiment therefore, determining capacity of the airport includes assuming, for each quantized weather value (discloses employed operational scenarios), a total capacity for departures and arrivals, such total capacity being the sum of arrival capacity and departure capacity. Optionally, assuming such total capacity further includes assuming a priority for providing arrival capacity sufficient to service arrival demand (discloses enabling a decision maker to define operational priorities and levers to manage delays and disruptions) ahead of providing departure capacity sufficient to service departure demand), (Id., ¶ 50, the embodiments herein are suitable for use in services analogous to those offered on web sites such as www.usatoday.com and www.travelocity.com. These sites, the content and interface for which are hereby incorporated herein by reference, provide a user an opportunity to use a web browser interface to provide to a web server input data defining a particular airline flight number serving as a query; the server then provides to the user in response to the query a resulting web page containing estimated arrival information for the designated flight).
Flynn further discloses …the analyzed one or more operational scenarios …of operational scenarios comprises one or more operational levers, wherein the one or more operational levers include needs of a crew, operations of one or more gates, and a rescheduling priorities (Flynn, in accordance with process 13, the fleet conditions delay contribution is determined based on fleet conditions. Fleet conditions include determination of when an aircraft is first likely to be available (discloses operational scenarios), (Id., ¶ 203, Gate availability is also a potential factor contributing to departure delay. Gate availability is a function dependent on a number of factors (discloses operational levers), which may be airport specific and airline specific. Gate availability, as well as take-off and landing slots, may be understood as a factor affecting an airline's capacity at an airport (discloses gate operations));
…one or more statistical model… the one or more statistical model receives plurality of airline historical data and provides a model to fit real time data to predict delay (Id., ¶ 186, statistical modeling may be applied to historic data for each airport to be listed in the database to construct weather variables and to estimate quantized weather values. A useful approach is to construct variables such as prevailing visibility, the occurrence of light rain, etc. from weather data; the bivariate relationship between these variables and the number of departures that occurred during the associated peak period (eg, half hour, hour) can be examined for statistical significance. Only peak time intervals are included in this analysis to reduce the amount of non weather-related variation in the number of departures and to assure that what is being predicted is capacity as opposed to simply the number of scheduled departures. Those variables that are found to have a statistically significant relationship with the number of departures are then used as candidate variables in a multivariate statistical model to predict capacity. In some cases, adjacent categories of a variable are combined if these categories do not show by themselves significant predictive discrimination in number of departures), (Id., ¶ 4, In a first embodiment of the invention there is provided a method of estimating, in real time, the amount of any delay, from a planned departure time, in departure of an aircraft flight from an airport);
Flynn further discloses ...and predict the flight delay using a real time flight information, one or more operational scenarios, one or more operational levers, and… wherein flight delay prediction comprises prediction phase comprising planning phase, en-route phase, a set of prediction elements, a set of prediction touch points and a set of system of interest…  wherein the set of prediction touch points comprising a propagate network time, an en-route time… a turnaround time and wherein the set of system of interest comprising an aircraft communications addressing, and reporting system, a fliqht information, a schedule airlines reservation system, a system wide information management system, a flight plan manager, a terminal aerodrome forecast, an airport configurations… wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function… (Flynn, ¶ 250, a flight departure delay estimation module 64 carries out the process of box 14 in FIG. 1, and optionally the process of box 18 of FIG. 1... It is also coupled to the flight schedule database 65 and the live air traffic data 601 (for determining departure demand) (discloses real time flight information)), (Id., ¶ 44, In accordance with process 13, the fleet conditions delay contribution is determined based on fleet conditions. Fleet conditions include determination of when an aircraft is first likely to be available (discloses operational scenarios)), (Id., ¶ 203, Gate availability is also a potential factor contributing to departure delay. Gate availability is a function dependent on a number of factors (discloses operational levers), which may be airport specific and airline specific. Gate availability, as well as take-off and landing slots, may be understood as a factor affecting an airline's capacity at an airport (discloses gate operations)), (Id., ¶ 205, Determine arrival time (using predictive methods described above for a flight that has not taken off (disclose planning phase) or using actual or estimated arrival times (discloses set of prediction touch points) for a flight that has taken off (discloses en-route phase)) at departure airport for immediately previous segment of flight aircraft), (Id., Figure 1, Figure depicts prediction phase 14, prediction elements 15, 16 and 17), (Id., ¶ 51, The delay query is issued by user over network 70. A delay determination process 72 is in communication over network 70 (discloses propagate network time) with the user entry process 71), (Id., ¶ 86, Determine delay contributed by a previous flight segment; using procedure analogous to what is described below and add turn-around time (discloses turnaround time); if previous flight segment has landed or is airborne, use real-time values; repeat for delay contributed by all previous flight segments (discloses flight information)), (Id., ¶ 9, the departure airport conditions may include weather at the departure airport (discloses aerodrome forecast), at an applicable departure time (or time interval) (discloses en-route time), and determining departure capacity at the departure airport includes evaluating a departure capacity function mapping weather conditions to capacity based on weather), (Id., ¶ 24, a user entry process permitting a user to generate a delay query that provides flight parameters over a communications network sufficient to determine the aircraft flight (discloses aircraft communications)), (Id., ¶ 57, Information from the flight schedule database 411 is updated by access to live air traffic data in box 49 (discloses reporting system). Live air traffic data may be obtained directly from air traffic control  or air management data, such as data from the FAA, indirectly from devices that monitor air traffic control or air traffic management devices (as by passive radar monitoring), or by monitoring or polling other devices on aircraft (such as transponders or radio transmitters that give, for example, gps-derived position data)), (Id., ¶ 49, The embodiments described herein are implemented using a digital computer system, in some cases advantageously one or more computers coupled to a computer network. The processes described in connection with the figures herein are therefore carried out by use of a digital computer system (discloses information management system)), (Id., ¶ 184, in process 84, we determine capacity of the airport to handle aircraft departures and aircraft arrivals from data pertinent to such occasions as a function of quantized weather values. Typically we assume that there is a total capacity, for each quantized weather value, that is the sum of arrival capacity and departure capacity (discloses airport configuration)), (Id., ¶ 85, From the Schedule Database (schedule reservation system), get SDepAp [the scheduled departure airport], the SDepTime [scheduled departure time], SArrTime [scheduled arrival time, for purposes of PrelimArrDelay calculation below] and SArrAp [scheduled arrival airport, also for purposes of PrelimArrDelay calculation below]).

    PNG
    media_image1.png
    745
    495
    media_image1.png
    Greyscale

While suggested, Flynn does not explicitly disclose …at least one memory storing a plurality of instructions…; one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to…; learn… wherein the learning…; predict a taxi-in time, a taxi-out time, an air time of the flight and analyze received set of airline data by utilizing a plurality of models of the system comprising a network planning model… and a delay prediction engine wherein the taxi-in time is defined as time between a wheels-on time and a gate-in time, taxi- out time is defined as time between the actual pushback and takeoff of the flight, and the air time of the flight includes total time from a time that the aircraft first moves under its own power for the purpose of taking off until the time the aircraft comes to rest at the end of the flight and wherein the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay… and the delay prediction engine receives one or more delay parameters and calculates accurate arrival delay from the one or more delay parameters; …the predicted taxi-in time, taxi-out time, and air time of the flight… wherein the set of prediction elements comprising passenger door closed, cargo door closed, break released, aircraft start moving, out of terminal, off the ground, on the ground, in the terminal, aircraft stopped moving, passenger door open, cargo door open and break set,… a gate time …the set of system of interest comprising… a flight plan manager… and a self-park system, wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features and provide automated docking guidance to arriving aircraft, allowing the aircraft to safely park at the gate.
However, Ganesan discloses …at least one memory storing a plurality of instructions…; one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to execute one or more modules (Ganesan, ¶ 59, it may be possible to implement modules using physical hardware that incorporates discrete or programmable analog, digital and/or quantum hardware. Examples of programmable hardware include: computers, microcontrollers, microprocessors (discloses processor configured to execute modules), application-specific integrated circuits (ASICs); field programmable gate arrays (FPGAs); and complex programmable logic devices (CPLDs) (discloses memory storing instructions)); 
learn… wherein the learning… (Id., ¶ 26, FIG. 6 is a functional block diagram of an aspect of the Reinforcement Learning module (discloses learning module). The decision to predict the taxi-out time based on the system state may be modeled as a Markov decision process (MDP)); 
predict a taxi-in time, a taxi-out time, an air time of the flight and analyze received set of airline data by utilizing a plurality of models of the system comprising… and a delay prediction engine wherein the taxi-in time is defined as time between a wheels-on time and a gate-in time, taxi- out time is defined as time between the actual pushback and takeoff of the flight, and the air time of the flight includes total time from a time that the aircraft first moves under its own power for the purpose of taking off until the time the aircraft comes to rest at the end of the flight and wherein… and the delay prediction engine receives one or more delay parameters and calculates accurate arrival delay from the one or more delay parameters; (Id.,¶ 24, the sequential decision making process to predict taxi-out time may be perceived as a stochastic control problem (discloses predicting taxi-out time)... The state vector creation processing module (401 and 501) may be configured to generate the state vector X (413 and 513). Airport state data may be gathered in module 500 in FIG. 5 and in module 400 in FIG. 4. Airport simulation(s) may model airport taxi-out dynamics and may be performed in module 400 in FIG. 4 or module 502 in FIG. 5.), (Id., ¶ 18, Delay estimation models (discloses plurality of models comprising a delay prediction engine) as well as attempts to increase operational efficiency may rely on accurate data (discloses delay parameters), completeness and detailed information to the extent possible, and an understanding of the dynamics of the departure process), (Id., ¶ 23, the ASPM database may also provide an airline (not individual flight) specific seasonal average for the nominal or unimpeded taxi-out time and taxi-in time (discloses predicting taxi-in time)), (Id., Fig 1., Figure discloses airtime and relevant taxi time definitions).

    PNG
    media_image2.png
    386
    702
    media_image2.png
    Greyscale

…the predicted taxi-in time, taxi-out time, and air time of the flight… a gate time (Ganesan, (Id., ¶ 23, OOOI data may provide the following information for each recorded flight--Scheduled pushback time from the gate, Actual pushback time from the gate, Actual Wheels Off time, Actual Wheels On time at the arrival airport and Actual In time which is recorded when the aircraft reaches the gate after the taxi-in process (discloses gate time));
Through KSR Rationale E (See MPEP 2141(III)(E)) Ganesan discloses …wherein the set of prediction elements comprising passenger door closed, cargo door closed, break released, aircraft start moving, out of terminal, off the ground, on the ground, in the terminal, aircraft stopped moving, passenger door open, cargo door open and break set… 
First, Ganesan discloses predictions for flight delays (Ganesan, ¶ 14, Embodiments of the present invention predict aircraft taxi-out times at airports).
Further, Ganesan discloses prediction elements including times when the aircraft door is closed and the breaks are released (Ganesan, ¶ 21, FIG. 1 schematically illustrates a representation of the aircraft departure process. The Gate Phase 100 may be terminated when the aircraft door is closed and breaks are released 110. After the Gate Phase 100, the aircraft departure process enters the Ramp Phase 101. The airport ramp is part of an airport. It is usually the area where aircrafts are parked, unloaded or loaded, refueled or boarded. After the aircraft passes through the airport ramp, it enters Taxi Phase 102. Taxiing refers to the movement of an aircraft on the ground, usually under its own power. The aircraft usually moves on wheels. Airplanes use taxi-ways to taxi from one place on an airport to another; for example, when moving from a terminal to the runway. The term taxiing does not include the accelerating run along a runway prior to takeoff, or the decelerating run immediately after landing. After Taxi Phase 102, the aircraft enters Runway Phase 103, in which the aircraft accelerate until its wheels are off the ground 112. The Airline Service Quality Performance (ASQP) departure phase 111 is where data is collected by the Department of Transportation for the Preferential Runway Assignment system (PRAS) database which may include Ramp Phase 101, Taxi Phase 102, and Runway Phase 103).
Since Customer service and regulatory compliance are key factors in the success of any airline business, one of the most common avenue for airliners to measure regulatory compliance is by ensuring all doors of the aircraft are close prior to takeoff. As discussed by Ganesan, airliners have to comply with Department of Transportation regulations such as The Airline Service Quality Performance (ASQP). This practice is well known in the airliner community and would be required for the success of any airliner business.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to ensure each door of the aircraft is closed before takeoff since there are a finite number of identified, predictable potential solutions (i.e. aircraft doors to close) to the recognized need (customer service and regulatory compliance) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
Thus, through KSR Rationale E (See MPEP 2141(III)(E)) Ganesan discloses …wherein the set of prediction elements comprising passenger door closed, cargo door closed, break released, aircraft start moving, out of terminal, off the ground, on the ground, in the terminal, aircraft stopped moving, passenger door open, cargo door open and break set… 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn to include the taxi time prediction and learning elements of Ganesan in the analogous art of predicting taxi-out times.
 The motivation for doing so would have been to implement “improve[d] airport operational efficiency” (Ganesan, ¶ 15), wherein such improvements would arise from “estimating, in real time, the amount of any delay, from a planned departure time, in departure of an aircraft flight from an airport” [Ganesan, ¶ 15; Flynn, ¶ 4].
While suggested in at least ¶ 16 of Ganesan, the combination of Flynn and Ganesan does not explicitly disclose …a network planning model… the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay; …the set of system of interest comprising… a flight plan manager… and a self-park system, wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features and provide automated docking guidance to arriving aircraft, allowing the aircraft to safely park at the gate.
However, Cox discloses …and a self-park system… and provide automated docking guidance to arriving aircraft, allowing the aircraft to safely park at the gate (Cox, ¶ 21, It is yet an additional object of the present invention to provide ground level gate structure for an improved aircraft gate parking and servicing method that automatically turns an aircraft into and out of an optimum parking orientation to park the aircraft (discloses self-parking system with automated docking guidance) relative to a terminal gate so that passenger loading bridges may be easily maneuvered around and behind the aircraft wing to align and connect with aircraft rear doors located behind an aircraft wing as well as with a forward aircraft door).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn and the taxi time prediction and learning elements of Ganesan to include the automated docking guidance elements of Cox in the analogous art of aircraft parking and servicing.
The motivation for doing so would have been “for improving the ease and efficiency with which aircraft can be parked and serviced at virtually any airport, minimizing the time that aircraft spend at an airport gate” (Cox, ¶ 2), wherein such efficiencies would help to reduce operational inefficiencies and delays from a planned departure time [Cox, ¶ 2; Ganesan, ¶ 15; Flynn, ¶ 4].
While suggested, the combination of Flynn, Ganesan and Cox does not explicitly disclose …a network planning model… the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay; …the set of system of interest comprising… a flight plan manager… wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features…
However, Chmelarova discloses …a network planning model… the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay (Chmelarova, Fig 2, Figure depicts a network planning model that receives network data and suggests an alternative path), (Id., ¶ 60, the processing system 108 may obtain, either from the onboard detection systems 120 or an external system via communications system 112, current meteorological conditions at or near the current location of the aircraft 102 (e.g., the current temperature, wind speed, wind direction, atmospheric pressure, turbulence, and the like), the current air traffic (discloses delay information) or other obstacles at or near the current location of the aircraft 102, and the like);

    PNG
    media_image3.png
    412
    307
    media_image3.png
    Greyscale

…the set of system of interest comprising… a flight plan manager… wherein the flight plan manager is a tool used for… amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features… (Chmelarova, ¶ 26, the display device 104 is coupled to the display system 110 and the processing system 108, wherein the processing system 108 (discloses flight plan manager) and the display system 110 are cooperatively configured to display, render, or otherwise convey one or more graphical representations or images associated with operation of the aircraft 102 on the display device 104. For example, as described in greater detail below, a navigational map that includes a graphical representation of the aircraft 102 and one or more of the terrain, meteorological conditions, airspace, air traffic, navigational reference points, and a route associated with a flight plan of the aircraft 102 may be displayed (discloses displaying routes with weather data and terrain), rendered, or otherwise presented on the display device 104), (Id., ¶ 41, In one or more embodiments, the threshold distance or flight time is calculated or otherwise determined based on the anticipated amount of fuel remaining onboard the aircraft at one or more locations along the flight path segment being analyzed (e.g., the predicted amount of fuel remaining at the end of the flight path segment). In other embodiments, the pilot or other user may define (e.g., via one or more GUI elements)), (Id., ¶ 50, The background 304 comprises a graphical representation of the terrain, topology, navigational reference points, airspace designations and/or restrictions (discloses displaying restrictions), or other suitable items or points of interest corresponding to the currently displayed area of the navigational map 300, which may be maintained in a terrain database, a navigational database, a geopolitical database, or another suitable database. For example, the display system 110 may render a graphical representation of nearby navigational aids (e.g., VORs, VORTACs, DMEs, and the like) and airports within the currently displayed geographic area of the navigational map 300 overlying the background 304. Some embodiments of navigational map 300 may also include graphical representations of airspace designations and/or airspace restrictions, cities, towns, roads, railroads, and other geo-political information (discloses restriction features). In addition, depending on the embodiment, other real-time flight related information that is within the geographic area corresponding to the currently displayed area of the navigational map 300 or within a particular proximity of the aircraft may be rendered on the map 300, such as, for example, weather conditions, radar data, neighboring air traffic), (Id., ¶ 49, FIG. 3 depicts an exemplary navigational map display 300 that may be displayed, rendered, or otherwise presented by the display system 110 and/or the processing system 108 on the display device 104 in conjunction with the route diversion (discloses amending a route) selection process 200 of FIG. 2), (Id., ¶ 71, Referring to FIGS. 4-5, in response to obtaining the current location of the aircraft 102, 502, the processing system 108 identifies flight path segment 310 as the current flight path segment (e.g., tasks 402, 404) and graphically indicates or otherwise highlights the flight path segment 310 as the active flight path segment 310 for which one or more diversion airport(s) are being displayed. As described above, the processing system 108 identifies a subset of potential diversion airports satisfying one or more filtering criteria with respect to the remaining portion of the flight path segment 310 between the current location of the aircraft 102, 502 and the end of the flight path segment 310 (e.g., the boundary with segment 312) (discloses boundaries with segments)), (Id., ¶ 56, FIG. 3 depicts an example where the pilot drags and drops the LKPL symbol 322 into the alternate airport selection box 330 to thereby override and designate LKPL as the alternate airport for the flight path segment 310 instead of the more highly ranked LKBP airport. In response to identifying selection of a desired diversion airport for the flight path segment 310 being analyzed, the processing system 108 updates the flight plan data maintained in the data storage element 124 to include information identifying the desired diversion airport in association with the information defining the flight path segment 310 for which the selected diversion airport is active or otherwise applicable ), (Id., Fig. 3. Figure depicts a cut/paste function to amend a portion of a route, thereby building a route to avoid fixes at the original destination airport).

    PNG
    media_image4.png
    344
    559
    media_image4.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn, the taxi time prediction and learning elements of Ganesan and the automated docking guidance elements of Cox to include the route comparison and display elements of Chmelarova in the analogous art of presenting route diversions.
The motivation for doing so would have been to reduce “the time required to select an optimal diversion destination for a travel segment” (Chmelarova, ¶ 92), wherein such optimal diversions would help to reduce operational inefficiencies of airports and reduce delays from  planned departure times [Chmelarova, ¶ 92; Cox, ¶ 2; Ganesan, ¶ 15; Flynn, ¶ 4].
Through KSR Rationale B, the combination of Flynn, Ganesan, Cox and Chmelarova discloses …developing and comparing routes to obtain the least cost route solution.
First, Chmelarova does disclose developing and comparing routes to obtain (Chmelarova , ¶ 24, For each potential diversion airport, parameter group viability states and parameter group viability scores are determined for each of a plurality of parameter groups using the base parameter values for the aircraft status and the base parameter values for the airport status, along with any base parameter values characterizing the current or anticipated status of the route to/from the airport and/or complex parameter values calculated for the airport using the base parameters. The potential diversion airports are then classified into different airport viability groupings, and then the airports are ranked within their associated viability grouping based on their associated viability scores for the parameter groups. The highest ranked airport within the grouping having the highest viability is identified as the recommended diversion airport with respect to the flight path segment being analyzed, and a corresponding notification is provided to the pilot or other user).
Cox further discloses consideration for minimizing cost (Cox, ¶ 29, Methods for improving the efficiency of and reducing the time for aircraft gate operations that may be implemented within existing gate space are more desirable because of their likely lower cost than those that require additional infrastructure. Until the present invention, however, an improved aircraft gate parking and servicing method capable of achieving airlines' objective of minimizing aircraft gate turnaround time with minimal or no additional cost has not been available).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the ‘parameter based’ consideration for route selection of Chmelarova for the minimal cost consideration (i.e. a parameter) of Cox (KSR Rationale B (See MPEP 2141(III)(B))). Thus, the simple substitution of one known element for another producing a predictable result renders the claim limitation obvious.


	Regarding claim 2, the combination of Flynn, Ganesan, Cox and Chmelarova discloses the system claimed in claim 1.
Flynn further discloses …wherein the one or more dimensional aspects include origin destination pairs and connections, a flight frequency, an operational delay classification…, [Ganesan discloses …clock times…], fleet types, an operational crew data and a network model ((Flynn, ¶ 4, for reference purposes, the flight is associated with a departure airport and an arrival airport (discloses origin destination pair)), (Id., ¶ 200, This database correlates, with any given flight, an immediately previous flight segment that is flown by the aircraft to be used in the given flight. (The importance of this database is that if the flight of the immediately previous flight segment is delayed, the aircraft used in the given flight may not be available to depart on schedule.) Information from the flight segment database permits estimating when the immediately previous flight segment aircraft shall have landed at the departure airport in accordance with box 53 (discloses connections)), (Id., ¶ 59, Departure capacity and arrival capacity are suitably described in terms of a number of flights per unit of time (discloses flight frequency) (takeoffs in connection with departure capacity, landings in connection with arrival capacity) as a function of quantized weather), (Id., ¶ 47, reference to "airline conditions" is in the context of the airline's fleet. Embodiments of the invention, of course, are not limited to this implementation, and is equally applicable to other types and fleets of aircraft (discloses fleet types) and to flights that may be planned but not formally or regularly scheduled), (Id., ¶ 198, In our example, given the number of categories of these variables, there are a total of 3.times.2.times.2.times.3.times.2.times.2 possible combinations of categories, or 144 combinations of weather variables. The model can thus be used to determine airport capacity for each combination of variables (discloses network model), so that a table can be constructed for each airport correlating capacity with each of the 144 combinations), (Id., ¶ 8, estimating the amount of delay includes separately determining a delay contribution from each member of the set included in the conditions input. Under circumstances wherein the conditions input includes departure airport conditions, determining the delay contribution from the departure airport conditions may include determining, for the departure airport, the departure demand and the departure capacity (discloses delay classifications)).
While suggested, Flynn does not explicitly disclose …clock times.
	However, Ganesan discloses clock times (Ganesan, ¶ 55, In the learnt (testing) phase, since actual taxi-out times may not be available at the time of prediction to compute `queue time`, the average of actual taxi-out times of flights within the last 30 minutes from current clock time (discloses clock times) may be taken as the best available estimate).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn to include the clock time elements of Ganesan in the analogous art of predicting taxi-out times for the same reasons as stated for claim 1.

Regarding claim 3, the combination of Flynn, Ganesan, Cox and Chmelarova discloses the system claimed in claim 1.
While suggested, Flynn does not explicitly disclose …wherein the air time of the flight depends on one or more factors including a congested airspace, weather, traffic control actions, and type of the aircraft.
However, Ganesan discloses …wherein the air time of the flight depends on one or more factors including a congested airspace, weather, traffic control actions, and type of the aircraft (Ganesan, Fig 1., Figure depicts air time of a flight), (Id., ¶ 16, Delays may be caused by several factors. Some of these include increased demand, weather (discloses weather), near-capacity operation of major hub airports, and air traffic management programs such as Ground Delay Programs (GDPs) (discloses traffic control actions) and Ground Stops (GS)), (Id., ¶ 61, the state variables could be extended to include new variables such as location, weather, and/or aircraft type (discloses aircraft type)), (Id., ¶ 15, Over-subscription of the national airspace capacity has resulted in progressively increased use of delay management programs, hitherto used to compensate for poor weather conditions (discloses congested airspace)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn to include the flight time factor elements of Ganesan in the analogous art of predicting taxi-out times for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Flynn, Ganesan, Cox and Chmelarova discloses the system claimed in claim 1.
While suggested, Flynn does not explicitly disclose …wherein the taxi-out time and the taxi-in time of the flight depends on one or more factors including runway configuration, downstream restrictions, and arrival queue.
However, Ganesan discloses …wherein the taxi-out time and the taxi-in time of the flight depends on one or more factors including runway configuration, downstream restrictions, and arrival queue (Ganesan, ¶ 55, the nominal (or unimpeded) taxi-out time (discloses taxi-out time) may be used as an indicator for whether or not an aircraft is in the runway queue (queues were split equally in the case of multiple runways). This nominal taxi-out time however may be a seasonal average provided for a specified carrier across all runway configurations (discloses runway configurations), rather then being specific to an individual flight), (Id., ¶ 23, the ASPM database may also provide an airline (not individual flight) specific seasonal average for the nominal or unimpeded taxi-out time and taxi-in time (discloses taxi-in time)), (Id., ¶ 17, There is a need for predicting taxi-out time to assist in near-time departure planning, where an objective may include minimizing downstream congestion (discloses downstream restrictions) by getting flights into the air as early as possible), (Id., ¶ 24, Analysis of the data suggests that for a specific aircraft that is scheduled to pushback, the amount of time spent in the runway queue (x1), the number of departure aircraft co-taxiing (x2), and the number of arrival aircraft co-taxiing (x3) (discloses arrival queue), may be major factors that influence taxi-out time).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn to include the taxi factor elements of Ganesan in the analogous art of predicting taxi-out times for the same reasons as stated for claim 1.

Regarding claim 5, Flynn discloses a… method to predict flight delay, the processors-implemented method comprising one or more steps of: receiving, via… a historical operation data of a flight, a historical airport data, and a weather data, as an input (Flynn, ¶ 2, the present invention relates to systems and methods for estimating delays from planned departure times of aircraft flights), (Id., ¶ 30, providing historical flight data for airport, over a plurality of specified time intervals, including actual departures and actual arrivals, weather conditions (discloses historical flight and weather data), and demand for departures and demand for arrivals), (Id., ¶ 47, For purposes of example, and in a common implementation, the "aircraft" may be an airplane, a "planned" flight (discloses planned airlines data) may be a scheduled flight of an airplane operated by an airline), (Id., ¶ 16, Fleet conditions include determination of when an aircraft is first likely to be available; alternatively or in addition, they include historic flight performance of the fleet (discloses historical airline data). All three of these delay contributions are used in estimating the amount of delay in flight departure in accordance with box 14), (Id., ¶ 9, the departure airport conditions may include weather at the departure airport, at an applicable departure time (or time interval), and determining departure capacity at the departure airport includes evaluating a departure capacity function mapping weather conditions to capacity based on weather. The departure capacity function may be a table that is updated in real time on the basis of live air traffic data and weather condition data (discloses real time airline and weather data)), (Id., ¶ 250, the departure airport conditions delay module 61 (discloses receiving module) determines the departure airport conditions delay contribution in the manner of the process of box 11 and optionally of box 15, as well as in the manner of the processes of FIG. 2 and relevant portions of FIG. 4);
 analyzing, … one or more operational scenarios, considering one or more dimensional aspects and the received input, wherein the one or more operational scenarios includes fleet deployment pattern, network flow characterization, 15and operational preferences, wherein analyzing the one or more operations scenarios employs a historical operations data, a reference data and a planning data and one or more operational scenarios are employed to ensure whether an outcome is capable of enabling a decision maker to define operational priorities and levers to manage delays and disruptions (Id. ¶ 44, in accordance with process 13, the fleet conditions delay contribution is determined based on fleet conditions. Fleet conditions include determination of when an aircraft is first likely to be available (discloses operational scenarios); alternatively or in addition, they include historic flight performance of the fleet (discloses fleet deployment pattern)), (Id., ¶ 200, FIG. 5 is a block diagram showing further detail of the data flow (discloses network flow characterization) in connection with the fleet conditions delay contribution in accordance with block 13 of FIG. 1), (Id., ¶ 195, by specifying the number of departures in a peak hour time interval as the "dependent" variable, and applying the "count" option to this variable (discloses operational preferences), values will be estimated for each category of each of the weather variables (specified as nominal predictors in the program) based on a Poisson regression model), (Id., ¶ 4, for reference purposes, the flight is associated with a departure airport and an arrival airport (discloses dimensional aspect)), (Id., ¶ 251, the arrival airport conditions delay module 62 (discloses operation characterization module) determines the arrival airport conditions delay contribution in the manner of the process of box 12 and optionally box 16, as well as in the manner of the processes of FIG. 3 and relevant portions of FIG. 4), (Id., ¶ 30, providing historical flight data for airport, over a plurality of specified time intervals, including actual departures and actual arrivals, weather conditions (discloses historical flight operation and weather data), (Id., ¶ 34, capacity for departures and arrivals may instead be determined separately, in which case the above method is simplified, since the other of departures and arrivals may be ignored. Alternatively, capacity may be determined taking into account interaction between arrival (discloses reference data) and departure capacity (discloses planning data). In a further embodiment therefore, determining capacity of the airport includes assuming, for each quantized weather value (discloses employed operational scenarios), a total capacity for departures and arrivals, such total capacity being the sum of arrival capacity and departure capacity. Optionally, assuming such total capacity further includes assuming a priority for providing arrival capacity sufficient to service arrival demand (discloses enabling a decision maker to define operational priorities and levers to manage delays and disruptions) ahead of providing departure capacity sufficient to service departure demand);
Flynn further discloses …the analyzed one or more operational scenarios… of operational scenarios comprises one or more operational levers, wherein the one or more operational levers include needs of a crew, operations of one or more gates, and a rescheduling priorities (Flynn, in accordance with process 13, the fleet conditions delay contribution is determined based on fleet conditions. Fleet conditions include determination of when an aircraft is first likely to be available (discloses operational scenarios), (Id., ¶ 203, Gate availability is also a potential factor contributing to departure delay. Gate availability is a function dependent on a number of factors (discloses operational levers), which may be airport specific and airline specific. Gate availability, as well as take-off and landing slots, may be understood as a factor affecting an airline's capacity at an airport (discloses gate operations));
…one or more statistical model… the one or more statistical model receives plurality of airline historical data and provides a model to fit real time data to predict delay (Id., ¶ 186, statistical modeling may be applied to historic data for each airport to be listed in the database to construct weather variables and to estimate quantized weather values. A useful approach is to construct variables such as prevailing visibility, the occurrence of light rain, etc. from weather data; the bivariate relationship between these variables and the number of departures that occurred during the associated peak period (eg, half hour, hour) can be examined for statistical significance. Only peak time intervals are included in this analysis to reduce the amount of non weather-related variation in the number of departures and to assure that what is being predicted is capacity as opposed to simply the number of scheduled departures. Those variables that are found to have a statistically significant relationship with the number of departures are then used as candidate variables in a multivariate statistical model to predict capacity. In some cases, adjacent categories of a variable are combined if these categories do not show by themselves significant predictive discrimination in number of departures), (Id., ¶ 4, In a first embodiment of the invention there is provided a method of estimating, in real time, the amount of any delay, from a planned departure time, in departure of an aircraft flight from an airport);
Flynn further discloses ...predicting… flight delay of the system considering a real time flight information, one or more operational scenarios, one or more operational levers, and…  wherein flight delay prediction comprises prediction phase comprising planning phase, en-route phase, a set of prediction elements, a set of prediction touch points and a set of system of interest…  wherein the set of prediction touch points comprising a propagate network time, an en-route time… a turnaround time and wherein the set of system of interest comprising an aircraft communications addressing, and reporting system, a fliqht information, a schedule airlines reservation system, a system wide information management system, a flight plan manager, a terminal aerodrome forecast, an airport configurations… wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function… (Flynn, ¶ 250, a flight departure delay estimation module 64 carries out the process of box 14 in FIG. 1, and optionally the process of box 18 of FIG. 1... It is also coupled to the flight schedule database 65 and the live air traffic data 601 (for determining departure demand) (discloses real time flight information)), (Id., ¶ 44, In accordance with process 13, the fleet conditions delay contribution is determined based on fleet conditions. Fleet conditions include determination of when an aircraft is first likely to be available (discloses operational scenarios)), (Id., ¶ 203, Gate availability is also a potential factor contributing to departure delay. Gate availability is a function dependent on a number of factors (discloses operational levers), which may be airport specific and airline specific. Gate availability, as well as take-off and landing slots, may be understood as a factor affecting an airline's capacity at an airport (discloses gate operations)), (Id., ¶ 205, Determine arrival time (using predictive methods described above for a flight that has not taken off (disclose planning phase) or using actual or estimated arrival times (discloses set of prediction touch points) for a flight that has taken off (discloses en-route phase)) at departure airport for immediately previous segment of flight aircraft), (Id., Figure 1, Figure depicts prediction phase 14, prediction elements 15, 16 and 17), (Id., ¶ 51, The delay query is issued by user over network 70. A delay determination process 72 is in communication over network 70 (discloses propagate network time) with the user entry process 71), (Id., ¶ 86, Determine delay contributed by a previous flight segment; using procedure analogous to what is described below and add turn-around time (discloses turnaround time); if previous flight segment has landed or is airborne, use real-time values; repeat for delay contributed by all previous flight segments (discloses flight information)), (Id., ¶ 9, the departure airport conditions may include weather at the departure airport (discloses aerodrome forecast), at an applicable departure time (or time interval) (discloses en-route time), and determining departure capacity at the departure airport includes evaluating a departure capacity function mapping weather conditions to capacity based on weather), (Id., ¶ 24, a user entry process permitting a user to generate a delay query that provides flight parameters over a communications network sufficient to determine the aircraft flight (discloses aircraft communications)), (Id., ¶ 57, Information from the flight schedule database 411 is updated by access to live air traffic data in box 49 (discloses reporting system). Live air traffic data may be obtained directly from air traffic control  or air management data, such as data from the FAA, indirectly from devices that monitor air traffic control or air traffic management devices (as by passive radar monitoring), or by monitoring or polling other devices on aircraft (such as transponders or radio transmitters that give, for example, gps-derived position data)), (Id., ¶ 49, The embodiments described herein are implemented using a digital computer system, in some cases advantageously one or more computers coupled to a computer network. The processes described in connection with the figures herein are therefore carried out by use of a digital computer system (discloses information management system)), (Id., ¶ 184, in process 84, we determine capacity of the airport to handle aircraft departures and aircraft arrivals from data pertinent to such occasions as a function of quantized weather values. Typically we assume that there is a total capacity, for each quantized weather value, that is the sum of arrival capacity and departure capacity (discloses airport configuration)), (Id., ¶ 85, From the Schedule Database (schedule reservation system), get SDepAp [the scheduled departure airport], the SDepTime [scheduled departure time], SArrTime [scheduled arrival time, for purposes of PrelimArrDelay calculation below] and SArrAp [scheduled arrival airport, also for purposes of PrelimArrDelay calculation below]).

    PNG
    media_image1.png
    745
    495
    media_image1.png
    Greyscale

While suggested, Flynn does not explicitly disclose …at least one memory storing a plurality of instructions…; one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to…; learn… wherein the learning…; predict a taxi-in time, a taxi-out time, an air time of the flight and analyze received set of airline data by utilizing a plurality of models of the system comprising a network planning model… and a delay prediction engine wherein the taxi-in time is defined as time between a wheels-on time and a gate-in time, taxi- out time is defined as time between the actual pushback and takeoff of the flight, and the air time of the flight includes total time from a time that the aircraft first moves under its own power for the purpose of taking off until the time the aircraft comes to rest at the end of the flight and wherein the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay… and the delay prediction engine receives one or more delay parameters and calculates accurate arrival delay from the one or more delay parameters; …the predicted taxi-in time, taxi-out time, and air time of the flight… wherein the set of prediction elements comprising passenger door closed, cargo door closed, break released, aircraft start moving, out of terminal, off the ground, on the ground, in the terminal, aircraft stopped moving, passenger door open, cargo door open and break set,… a gate time …the set of system of interest comprising… a flight plan manager… and a self-park system, wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features and provide automated docking guidance to arriving aircraft, allowing the aircraft to safely park at the gate.
However, Ganesan discloses …at least one memory storing a plurality of instructions…; one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to execute one or more modules (Ganesan, ¶ 59, it may be possible to implement modules using physical hardware that incorporates discrete or programmable analog, digital and/or quantum hardware. Examples of programmable hardware include: computers, microcontrollers, microprocessors (discloses processor configured to execute modules), application-specific integrated circuits (ASICs); field programmable gate arrays (FPGAs); and complex programmable logic devices (CPLDs) (discloses memory storing instructions)); 
learn… wherein the learning… (Id., ¶ 26, FIG. 6 is a functional block diagram of an aspect of the Reinforcement Learning module (discloses learning module). The decision to predict the taxi-out time based on the system state may be modeled as a Markov decision process (MDP)); 
predict a taxi-in time, a taxi-out time, an air time of the flight and analyze received set of airline data by utilizing a plurality of models of the system comprising… and a delay prediction engine wherein the taxi-in time is defined as time between a wheels-on time and a gate-in time, taxi- out time is defined as time between the actual pushback and takeoff of the flight, and the air time of the flight includes total time from a time that the aircraft first moves under its own power for the purpose of taking off until the time the aircraft comes to rest at the end of the flight and wherein… and the delay prediction engine receives one or more delay parameters and calculates accurate arrival delay from the one or more delay parameters; (Id.,¶ 24, the sequential decision making process to predict taxi-out time may be perceived as a stochastic control problem (discloses predicting taxi-out time)... The state vector creation processing module (401 and 501) may be configured to generate the state vector X (413 and 513). Airport state data may be gathered in module 500 in FIG. 5 and in module 400 in FIG. 4. Airport simulation(s) may model airport taxi-out dynamics and may be performed in module 400 in FIG. 4 or module 502 in FIG. 5.), (Id., ¶ 18, Delay estimation models (discloses plurality of models comprising a delay prediction engine) as well as attempts to increase operational efficiency may rely on accurate data (discloses delay parameters), completeness and detailed information to the extent possible, and an understanding of the dynamics of the departure process), (Id., ¶ 23, the ASPM database may also provide an airline (not individual flight) specific seasonal average for the nominal or unimpeded taxi-out time and taxi-in time (discloses predicting taxi-in time)), (Id., Fig 1., Figure discloses airtime and relevant taxi time definitions).

    PNG
    media_image2.png
    386
    702
    media_image2.png
    Greyscale

…the predicted taxi-in time, taxi-out time, and air time of the flight… a gate time (Ganesan, (Id., ¶ 23, OOOI data may provide the following information for each recorded flight--Scheduled pushback time from the gate, Actual pushback time from the gate, Actual Wheels Off time, Actual Wheels On time at the arrival airport and Actual In time which is recorded when the aircraft reaches the gate after the taxi-in process (discloses gate time));
Through KSR Rationale E (See MPEP 2141(III)(E)) Ganesan discloses …wherein the set of prediction elements comprising passenger door closed, cargo door closed, break released, aircraft start moving, out of terminal, off the ground, on the ground, in the terminal, aircraft stopped moving, passenger door open, cargo door open and break set… 
First, Ganesan discloses predictions for flight delays (Ganesan, ¶ 14, Embodiments of the present invention predict aircraft taxi-out times at airports).
Further, Ganesan discloses prediction elements including times when the aircraft door is closed and the breaks are released (Ganesan, ¶ 21, FIG. 1 schematically illustrates a representation of the aircraft departure process. The Gate Phase 100 may be terminated when the aircraft door is closed and breaks are released 110. After the Gate Phase 100, the aircraft departure process enters the Ramp Phase 101. The airport ramp is part of an airport. It is usually the area where aircrafts are parked, unloaded or loaded, refueled or boarded. After the aircraft passes through the airport ramp, it enters Taxi Phase 102. Taxiing refers to the movement of an aircraft on the ground, usually under its own power. The aircraft usually moves on wheels. Airplanes use taxi-ways to taxi from one place on an airport to another; for example, when moving from a terminal to the runway. The term taxiing does not include the accelerating run along a runway prior to takeoff, or the decelerating run immediately after landing. After Taxi Phase 102, the aircraft enters Runway Phase 103, in which the aircraft accelerate until its wheels are off the ground 112. The Airline Service Quality Performance (ASQP) departure phase 111 is where data is collected by the Department of Transportation for the Preferential Runway Assignment system (PRAS) database which may include Ramp Phase 101, Taxi Phase 102, and Runway Phase 103).
Since Customer service and regulatory compliance are key factors in the success of any airline business, one of the most common avenue for airliners to measure regulatory compliance is by ensuring all doors of the aircraft are close prior to takeoff. As discussed by Ganesan, airliners have to comply with Department of Transportation regulations such as The Airline Service Quality Performance (ASQP). This practice is well known in the airliner community and would be required for the success of any airliner business.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to ensure each door of the aircraft is closed before takeoff since there are a finite number of identified, predictable potential solutions (i.e. aircraft doors to close) to the recognized need (customer service and regulatory compliance) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
Thus, through KSR Rationale E (See MPEP 2141(III)(E)) Ganesan discloses …wherein the set of prediction elements comprising passenger door closed, cargo door closed, break released, aircraft start moving, out of terminal, off the ground, on the ground, in the terminal, aircraft stopped moving, passenger door open, cargo door open and break set… 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn to include the taxi time prediction and learning elements of Ganesan in the analogous art of predicting taxi-out times for the same reasons as stated for claim 1.
While suggested in at least ¶ 16 of Ganesan, the combination of Flynn and Ganesan does not explicitly disclose …a network planning model… the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay; …the set of system of interest comprising… a flight plan manager… and a self-park system, wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features and provide automated docking guidance to arriving aircraft, allowing the aircraft to safely park at the gate.
However, Cox discloses …and a self-park system… and provide automated docking guidance to arriving aircraft, allowing the aircraft to safely park at the gate (Cox, ¶ 21, It is yet an additional object of the present invention to provide ground level gate structure for an improved aircraft gate parking and servicing method that automatically turns an aircraft into and out of an optimum parking orientation to park the aircraft (discloses self-parking system with automated docking guidance) relative to a terminal gate so that passenger loading bridges may be easily maneuvered around and behind the aircraft wing to align and connect with aircraft rear doors located behind an aircraft wing as well as with a forward aircraft door).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn and the taxi time prediction and learning elements of Ganesan to include the automated docking guidance elements of Cox in the analogous art of aircraft parking and servicing for the same reasons as stated for claim 1.
While suggested, the combination of Flynn, Ganesan and Cox does not explicitly disclose …a network planning model… the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay; …the set of system of interest comprising… a flight plan manager… wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features…
However, Chmelarova discloses …a network planning model… the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay (Chmelarova, Fig 2, Figure depicts a network planning model that receives network data and suggests an alternative path), (Id., ¶ 60, the processing system 108 may obtain, either from the onboard detection systems 120 or an external system via communications system 112, current meteorological conditions at or near the current location of the aircraft 102 (e.g., the current temperature, wind speed, wind direction, atmospheric pressure, turbulence, and the like), the current air traffic (discloses delay information) or other obstacles at or near the current location of the aircraft 102, and the like);

    PNG
    media_image3.png
    412
    307
    media_image3.png
    Greyscale

…the set of system of interest comprising… a flight plan manager… wherein the flight plan manager is a tool used for… amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features… (Chmelarova, ¶ 26, the display device 104 is coupled to the display system 110 and the processing system 108, wherein the processing system 108 (discloses flight plan manager) and the display system 110 are cooperatively configured to display, render, or otherwise convey one or more graphical representations or images associated with operation of the aircraft 102 on the display device 104. For example, as described in greater detail below, a navigational map that includes a graphical representation of the aircraft 102 and one or more of the terrain, meteorological conditions, airspace, air traffic, navigational reference points, and a route associated with a flight plan of the aircraft 102 may be displayed (discloses displaying routes with weather data and terrain), rendered, or otherwise presented on the display device 104), (Id., ¶ 41, In one or more embodiments, the threshold distance or flight time is calculated or otherwise determined based on the anticipated amount of fuel remaining onboard the aircraft at one or more locations along the flight path segment being analyzed (e.g., the predicted amount of fuel remaining at the end of the flight path segment). In other embodiments, the pilot or other user may define (e.g., via one or more GUI elements)), (Id., ¶ 50, The background 304 comprises a graphical representation of the terrain, topology, navigational reference points, airspace designations and/or restrictions (discloses displaying restrictions), or other suitable items or points of interest corresponding to the currently displayed area of the navigational map 300, which may be maintained in a terrain database, a navigational database, a geopolitical database, or another suitable database. For example, the display system 110 may render a graphical representation of nearby navigational aids (e.g., VORs, VORTACs, DMEs, and the like) and airports within the currently displayed geographic area of the navigational map 300 overlying the background 304. Some embodiments of navigational map 300 may also include graphical representations of airspace designations and/or airspace restrictions, cities, towns, roads, railroads, and other geo-political information (discloses restriction features). In addition, depending on the embodiment, other real-time flight related information that is within the geographic area corresponding to the currently displayed area of the navigational map 300 or within a particular proximity of the aircraft may be rendered on the map 300, such as, for example, weather conditions, radar data, neighboring air traffic), (Id., ¶ 49, FIG. 3 depicts an exemplary navigational map display 300 that may be displayed, rendered, or otherwise presented by the display system 110 and/or the processing system 108 on the display device 104 in conjunction with the route diversion (discloses amending a route) selection process 200 of FIG. 2), (Id., ¶ 71, Referring to FIGS. 4-5, in response to obtaining the current location of the aircraft 102, 502, the processing system 108 identifies flight path segment 310 as the current flight path segment (e.g., tasks 402, 404) and graphically indicates or otherwise highlights the flight path segment 310 as the active flight path segment 310 for which one or more diversion airport(s) are being displayed. As described above, the processing system 108 identifies a subset of potential diversion airports satisfying one or more filtering criteria with respect to the remaining portion of the flight path segment 310 between the current location of the aircraft 102, 502 and the end of the flight path segment 310 (e.g., the boundary with segment 312) (discloses boundaries with segments)), (Id., ¶ 56, FIG. 3 depicts an example where the pilot drags and drops the LKPL symbol 322 into the alternate airport selection box 330 to thereby override and designate LKPL as the alternate airport for the flight path segment 310 instead of the more highly ranked LKBP airport. In response to identifying selection of a desired diversion airport for the flight path segment 310 being analyzed, the processing system 108 updates the flight plan data maintained in the data storage element 124 to include information identifying the desired diversion airport in association with the information defining the flight path segment 310 for which the selected diversion airport is active or otherwise applicable ), (Id., Fig. 3. Figure depicts a cut/paste function to amend a portion of a route, thereby building a route to avoid fixes at the original destination airport).

    PNG
    media_image4.png
    344
    559
    media_image4.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn, the taxi time prediction and learning elements of Ganesan and the automated docking guidance elements of Cox to include the route comparison and display elements of Chmelarova in the analogous art of presenting route diversions for the same reasons as stated for claim 1.
Through KSR Rationale B, the combination of Flynn, Ganesan, Cox and Chmelarova discloses …developing and comparing routes to obtain the least cost route solution.
First, Chmelarova does disclose developing and comparing routes to obtain (Chmelarova , ¶ 24, For each potential diversion airport, parameter group viability states and parameter group viability scores are determined for each of a plurality of parameter groups using the base parameter values for the aircraft status and the base parameter values for the airport status, along with any base parameter values characterizing the current or anticipated status of the route to/from the airport and/or complex parameter values calculated for the airport using the base parameters. The potential diversion airports are then classified into different airport viability groupings, and then the airports are ranked within their associated viability grouping based on their associated viability scores for the parameter groups. The highest ranked airport within the grouping having the highest viability is identified as the recommended diversion airport with respect to the flight path segment being analyzed, and a corresponding notification is provided to the pilot or other user).
Cox further discloses consideration for minimizing cost (Cox, ¶ 29, Methods for improving the efficiency of and reducing the time for aircraft gate operations that may be implemented within existing gate space are more desirable because of their likely lower cost than those that require additional infrastructure. Until the present invention, however, an improved aircraft gate parking and servicing method capable of achieving airlines' objective of minimizing aircraft gate turnaround time with minimal or no additional cost has not been available).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the ‘parameter based’ consideration for route selection of Chmelarova for the minimal cost consideration (i.e. a parameter) of Cox (KSR Rationale B (See MPEP 2141(III)(B))). Thus, the simple substitution of one known element for another producing a predictable result renders the claim limitation obvious.



Regarding claims 6-8, these claims recite limitations substantially similar to those in claims 2-4, and are rejected for the same reasons as stated above.

Regarding claim 9, Flynn discloses a non-transitory computer readable medium storing one or more instructions which when… on a system, 285cause the processor to perform method for predicting flight delay comprising: receiving, via… a historical operation data of a flight, a historical airport data, and a weather data, as an input (Flynn, ¶ 2, the present invention relates to systems and methods for estimating delays from planned departure times of aircraft flights), (Id., ¶ 30, providing historical flight data for airport, over a plurality of specified time intervals, including actual departures and actual arrivals, weather conditions (discloses historical flight and weather data), and demand for departures and demand for arrivals), (Id., ¶ 47, For purposes of example, and in a common implementation, the "aircraft" may be an airplane, a "planned" flight (discloses planned airlines data) may be a scheduled flight of an airplane operated by an airline), (Id., ¶ 16, Fleet conditions include determination of when an aircraft is first likely to be available; alternatively or in addition, they include historic flight performance of the fleet (discloses historical airline data). All three of these delay contributions are used in estimating the amount of delay in flight departure in accordance with box 14), (Id., ¶ 9, the departure airport conditions may include weather at the departure airport, at an applicable departure time (or time interval), and determining departure capacity at the departure airport includes evaluating a departure capacity function mapping weather conditions to capacity based on weather. The departure capacity function may be a table that is updated in real time on the basis of live air traffic data and weather condition data (discloses real time airline and weather data)), (Id., ¶ 250, the departure airport conditions delay module 61 (discloses receiving module) determines the departure airport conditions delay contribution in the manner of the process of box 11 and optionally of box 15, as well as in the manner of the processes of FIG. 2 and relevant portions of FIG. 4); 
analyzing, via… one or more operational scenarios, one or more dimensional aspects and the received input, wherein the one or more operational scenarios includes fleet deployment pattern, network flow characterization, 15and operational preferences (Id. ¶ 44, in accordance with process 13, the fleet conditions delay contribution is determined based on fleet conditions. Fleet conditions include determination of when an aircraft is first likely to be available (discloses operational scenarios); alternatively or in addition, they include historic flight performance of the fleet (discloses fleet deployment pattern)), (Id., ¶ 200, FIG. 5 is a block diagram showing further detail of the data flow (discloses network flow characterization) in connection with the fleet conditions delay contribution in accordance with block 13 of FIG. 1), (Id., ¶ 195, by specifying the number of departures in a peak hour time interval as the "dependent" variable, and applying the "count" option to this variable (discloses operational preferences), values will be estimated for each category of each of the weather variables (specified as nominal predictors in the program) based on a Poisson regression model), (Id., ¶ 4, for reference purposes, the flight is associated with a departure airport and an arrival airport (discloses dimensional aspect)), (Id., ¶ 251, the arrival airport conditions delay module 62 (discloses operation characterization module) determines the arrival airport conditions delay contribution in the manner of the process of box 12 and optionally box 16, as well as in the manner of the processes of FIG. 3 and relevant portions of FIG. 4); 
wherein analyzing the one or more operational scenarios employs a historical operations data, a reference data and a planning data and one or more operational scenarios are employed to ensure whether an outcome is capable of enabling a decision maker to define operational priorities and levers to manage delays and disruptions (Id., ¶ 251, the arrival airport conditions delay module 62 (discloses operation characterization module) determines the arrival airport conditions delay contribution in the manner of the process of box 12 and optionally box 16, as well as in the manner of the processes of FIG. 3 and relevant portions of FIG. 4), (Id., ¶ 30, providing historical flight data for airport, over a plurality of specified time intervals, including actual departures and actual arrivals, weather conditions (discloses historical flight operation and weather data), (Id., ¶ 34, capacity for departures and arrivals may instead be determined separately, in which case the above method is simplified, since the other of departures and arrivals may be ignored. Alternatively, capacity may be determined taking into account interaction between arrival (discloses reference data) and departure capacity (discloses planning data). In a further embodiment therefore, determining capacity of the airport includes assuming, for each quantized weather value (discloses employed operational scenarios), a total capacity for departures and arrivals, such total capacity being the sum of arrival capacity and departure capacity. Optionally, assuming such total capacity further includes assuming a priority for providing arrival capacity sufficient to service arrival demand (discloses enabling a decision maker to define operational priorities and levers to manage delays and disruptions) ahead of providing departure capacity sufficient to service departure demand);
Flynn further discloses …the analyzed one or more operational scenarios…, of operational scenarios comprises one or more operational levers, wherein the one or more operational levers include needs of a crew, operations of one or more gates, and a rescheduling priorities (Flynn, in accordance with process 13, the fleet conditions delay contribution is determined based on fleet conditions. Fleet conditions include determination of when an aircraft is first likely to be available (discloses operational scenarios), (Id., ¶ 203, Gate availability is also a potential factor contributing to departure delay. Gate availability is a function dependent on a number of factors (discloses operational levers), which may be airport specific and airline specific. Gate availability, as well as take-off and landing slots, may be understood as a factor affecting an airline's capacity at an airport (discloses gate operations));
…one or more statistical model… the one or more statistical model receives plurality of airline historical data and provides a model to fit real time data to predict delay (Id., ¶ 186, statistical modeling may be applied to historic data for each airport to be listed in the database to construct weather variables and to estimate quantized weather values. A useful approach is to construct variables such as prevailing visibility, the occurrence of light rain, etc. from weather data; the bivariate relationship between these variables and the number of departures that occurred during the associated peak period (eg, half hour, hour) can be examined for statistical significance. Only peak time intervals are included in this analysis to reduce the amount of non weather-related variation in the number of departures and to assure that what is being predicted is capacity as opposed to simply the number of scheduled departures. Those variables that are found to have a statistically significant relationship with the number of departures are then used as candidate variables in a multivariate statistical model to predict capacity. In some cases, adjacent categories of a variable are combined if these categories do not show by themselves significant predictive discrimination in number of departures), (Id., ¶ 4, In a first embodiment of the invention there is provided a method of estimating, in real time, the amount of any delay, from a planned departure time, in departure of an aircraft flight from an airport);
Flynn further discloses ...predicting… flight considering a real time flight information, one or more operational scenarios, one or more operational levers, and… wherein flight delay prediction comprises prediction phase comprising planning phase, en-route phase, a set of prediction elements, a set of prediction touch points and a set of system of interest…  wherein the set of prediction touch points comprising a propagate network time, an en-route time… a turnaround time and wherein the set of system of interest comprising an aircraft communications addressing, and reporting system, a fliqht information, a schedule airlines reservation system, a system wide information management system, a flight plan manager, a terminal aerodrome forecast, an airport configurations… wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function… (Flynn, ¶ 250, a flight departure delay estimation module 64 carries out the process of box 14 in FIG. 1, and optionally the process of box 18 of FIG. 1... It is also coupled to the flight schedule database 65 and the live air traffic data 601 (for determining departure demand) (discloses real time flight information)), (Id., ¶ 44, In accordance with process 13, the fleet conditions delay contribution is determined based on fleet conditions. Fleet conditions include determination of when an aircraft is first likely to be available (discloses operational scenarios)), (Id., ¶ 203, Gate availability is also a potential factor contributing to departure delay. Gate availability is a function dependent on a number of factors (discloses operational levers), which may be airport specific and airline specific. Gate availability, as well as take-off and landing slots, may be understood as a factor affecting an airline's capacity at an airport (discloses gate operations)), (Id., ¶ 205, Determine arrival time (using predictive methods described above for a flight that has not taken off (disclose planning phase) or using actual or estimated arrival times (discloses set of prediction touch points) for a flight that has taken off (discloses en-route phase)) at departure airport for immediately previous segment of flight aircraft), (Id., Figure 1, Figure depicts prediction phase 14, prediction elements 15, 16 and 17), (Id., ¶ 51, The delay query is issued by user over network 70. A delay determination process 72 is in communication over network 70 (discloses propagate network time) with the user entry process 71), (Id., ¶ 86, Determine delay contributed by a previous flight segment; using procedure analogous to what is described below and add turn-around time (discloses turnaround time); if previous flight segment has landed or is airborne, use real-time values; repeat for delay contributed by all previous flight segments (discloses flight information)), (Id., ¶ 9, the departure airport conditions may include weather at the departure airport (discloses aerodrome forecast), at an applicable departure time (or time interval) (discloses en-route time), and determining departure capacity at the departure airport includes evaluating a departure capacity function mapping weather conditions to capacity based on weather), (Id., ¶ 24, a user entry process permitting a user to generate a delay query that provides flight parameters over a communications network sufficient to determine the aircraft flight (discloses aircraft communications)), (Id., ¶ 57, Information from the flight schedule database 411 is updated by access to live air traffic data in box 49 (discloses reporting system). Live air traffic data may be obtained directly from air traffic control  or air management data, such as data from the FAA, indirectly from devices that monitor air traffic control or air traffic management devices (as by passive radar monitoring), or by monitoring or polling other devices on aircraft (such as transponders or radio transmitters that give, for example, gps-derived position data)), (Id., ¶ 49, The embodiments described herein are implemented using a digital computer system, in some cases advantageously one or more computers coupled to a computer network. The processes described in connection with the figures herein are therefore carried out by use of a digital computer system (discloses information management system)), (Id., ¶ 184, in process 84, we determine capacity of the airport to handle aircraft departures and aircraft arrivals from data pertinent to such occasions as a function of quantized weather values. Typically we assume that there is a total capacity, for each quantized weather value, that is the sum of arrival capacity and departure capacity (discloses airport configuration)), (Id., ¶ 85, From the Schedule Database (schedule reservation system), get SDepAp [the scheduled departure airport], the SDepTime [scheduled departure time], SArrTime [scheduled arrival time, for purposes of PrelimArrDelay calculation below] and SArrAp [scheduled arrival airport, also for purposes of PrelimArrDelay calculation below]).

    PNG
    media_image1.png
    745
    495
    media_image1.png
    Greyscale

While suggested, Flynn does not explicitly disclose …at least one memory storing a plurality of instructions…; one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to…; learn… wherein the learning…; predict a taxi-in time, a taxi-out time, an air time of the flight and analyze received set of airline data by utilizing a plurality of models of the system comprising a network planning model… and a delay prediction engine wherein the taxi-in time is defined as time between a wheels-on time and a gate-in time, taxi- out time is defined as time between the actual pushback and takeoff of the flight, and the air time of the flight includes total time from a time that the aircraft first moves under its own power for the purpose of taking off until the time the aircraft comes to rest at the end of the flight and wherein the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay… and the delay prediction engine receives one or more delay parameters and calculates accurate arrival delay from the one or more delay parameters; …the predicted taxi-in time, taxi-out time, and air time of the flight… wherein the set of prediction elements comprising passenger door closed, cargo door closed, break released, aircraft start moving, out of terminal, off the ground, on the ground, in the terminal, aircraft stopped moving, passenger door open, cargo door open and break set,… a gate time …the set of system of interest comprising… a flight plan manager… and a self-park system, wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features and provide automated docking guidance to arriving aircraft, allowing the aircraft to safely park at the gate.
However, Ganesan discloses …at least one memory storing a plurality of instructions…; one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to execute one or more modules (Ganesan, ¶ 59, it may be possible to implement modules using physical hardware that incorporates discrete or programmable analog, digital and/or quantum hardware. Examples of programmable hardware include: computers, microcontrollers, microprocessors (discloses processor configured to execute modules), application-specific integrated circuits (ASICs); field programmable gate arrays (FPGAs); and complex programmable logic devices (CPLDs) (discloses memory storing instructions)); 
learn… wherein the learning… (Id., ¶ 26, FIG. 6 is a functional block diagram of an aspect of the Reinforcement Learning module (discloses learning module). The decision to predict the taxi-out time based on the system state may be modeled as a Markov decision process (MDP)); 
predict a taxi-in time, a taxi-out time, an air time of the flight and analyze received set of airline data by utilizing a plurality of models of the system comprising… and a delay prediction engine wherein the taxi-in time is defined as time between a wheels-on time and a gate-in time, taxi- out time is defined as time between the actual pushback and takeoff of the flight, and the air time of the flight includes total time from a time that the aircraft first moves under its own power for the purpose of taking off until the time the aircraft comes to rest at the end of the flight and wherein… and the delay prediction engine receives one or more delay parameters and calculates accurate arrival delay from the one or more delay parameters; (Id.,¶ 24, the sequential decision making process to predict taxi-out time may be perceived as a stochastic control problem (discloses predicting taxi-out time)... The state vector creation processing module (401 and 501) may be configured to generate the state vector X (413 and 513). Airport state data may be gathered in module 500 in FIG. 5 and in module 400 in FIG. 4. Airport simulation(s) may model airport taxi-out dynamics and may be performed in module 400 in FIG. 4 or module 502 in FIG. 5.), (Id., ¶ 18, Delay estimation models (discloses plurality of models comprising a delay prediction engine) as well as attempts to increase operational efficiency may rely on accurate data (discloses delay parameters), completeness and detailed information to the extent possible, and an understanding of the dynamics of the departure process), (Id., ¶ 23, the ASPM database may also provide an airline (not individual flight) specific seasonal average for the nominal or unimpeded taxi-out time and taxi-in time (discloses predicting taxi-in time)), (Id., Fig 1., Figure discloses airtime and relevant taxi time definitions).

    PNG
    media_image2.png
    386
    702
    media_image2.png
    Greyscale

…the predicted taxi-in time, taxi-out time, and air time of the flight… a gate time (Ganesan, (Id., ¶ 23, OOOI data may provide the following information for each recorded flight--Scheduled pushback time from the gate, Actual pushback time from the gate, Actual Wheels Off time, Actual Wheels On time at the arrival airport and Actual In time which is recorded when the aircraft reaches the gate after the taxi-in process (discloses gate time));
Through KSR Rationale E (See MPEP 2141(III)(E)) Ganesan discloses …wherein the set of prediction elements comprising passenger door closed, cargo door closed, break released, aircraft start moving, out of terminal, off the ground, on the ground, in the terminal, aircraft stopped moving, passenger door open, cargo door open and break set… 
First, Ganesan discloses predictions for flight delays (Ganesan, ¶ 14, Embodiments of the present invention predict aircraft taxi-out times at airports).
Further, Ganesan discloses prediction elements including times when the aircraft door is closed and the breaks are released (Ganesan, ¶ 21, FIG. 1 schematically illustrates a representation of the aircraft departure process. The Gate Phase 100 may be terminated when the aircraft door is closed and breaks are released 110. After the Gate Phase 100, the aircraft departure process enters the Ramp Phase 101. The airport ramp is part of an airport. It is usually the area where aircrafts are parked, unloaded or loaded, refueled or boarded. After the aircraft passes through the airport ramp, it enters Taxi Phase 102. Taxiing refers to the movement of an aircraft on the ground, usually under its own power. The aircraft usually moves on wheels. Airplanes use taxi-ways to taxi from one place on an airport to another; for example, when moving from a terminal to the runway. The term taxiing does not include the accelerating run along a runway prior to takeoff, or the decelerating run immediately after landing. After Taxi Phase 102, the aircraft enters Runway Phase 103, in which the aircraft accelerate until its wheels are off the ground 112. The Airline Service Quality Performance (ASQP) departure phase 111 is where data is collected by the Department of Transportation for the Preferential Runway Assignment system (PRAS) database which may include Ramp Phase 101, Taxi Phase 102, and Runway Phase 103).
Since Customer service and regulatory compliance are key factors in the success of any airline business, one of the most common avenue for airliners to measure regulatory compliance is by ensuring all doors of the aircraft are close prior to takeoff. As discussed by Ganesan, airliners have to comply with Department of Transportation regulations such as The Airline Service Quality Performance (ASQP). This practice is well known in the airliner community and would be required for the success of any airliner business.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to ensure each door of the aircraft is closed before takeoff since there are a finite number of identified, predictable potential solutions (i.e. aircraft doors to close) to the recognized need (customer service and regulatory compliance) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
Thus, through KSR Rationale E (See MPEP 2141(III)(E)) Ganesan discloses …wherein the set of prediction elements comprising passenger door closed, cargo door closed, break released, aircraft start moving, out of terminal, off the ground, on the ground, in the terminal, aircraft stopped moving, passenger door open, cargo door open and break set… 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn to include the taxi time prediction and learning elements of Ganesan in the analogous art of predicting taxi-out times for the same reasons as stated for claim 1.
While suggested in at least ¶ 16 of Ganesan, the combination of Flynn and Ganesan does not explicitly disclose …a network planning model… the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay; …the set of system of interest comprising… a flight plan manager… and a self-park system, wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features and provide automated docking guidance to arriving aircraft, allowing the aircraft to safely park at the gate.
However, Cox discloses …and a self-park system… and provide automated docking guidance to arriving aircraft, allowing the aircraft to safely park at the gate (Cox, ¶ 21, It is yet an additional object of the present invention to provide ground level gate structure for an improved aircraft gate parking and servicing method that automatically turns an aircraft into and out of an optimum parking orientation to park the aircraft (discloses self-parking system with automated docking guidance) relative to a terminal gate so that passenger loading bridges may be easily maneuvered around and behind the aircraft wing to align and connect with aircraft rear doors located behind an aircraft wing as well as with a forward aircraft door).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn and the taxi time prediction and learning elements of Ganesan to include the automated docking guidance elements of Cox in the analogous art of aircraft parking and servicing for the same reasons as stated for claim 1.
While suggested, the combination of Flynn, Ganesan and Cox does not explicitly disclose …a network planning model… the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay; …the set of system of interest comprising… a flight plan manager… wherein the flight plan manager is a tool used for developing and comparing routes to obtain the least cost route solution, amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features…
However, Chmelarova discloses …a network planning model… the network planning model receives aircraft network data and suggests an alternative path when there is aircraft delay (Chmelarova, Fig 2, Figure depicts a network planning model that receives network data and suggests an alternative path), (Id., ¶ 60, the processing system 108 may obtain, either from the onboard detection systems 120 or an external system via communications system 112, current meteorological conditions at or near the current location of the aircraft 102 (e.g., the current temperature, wind speed, wind direction, atmospheric pressure, turbulence, and the like), the current air traffic (discloses delay information) or other obstacles at or near the current location of the aircraft 102, and the like);

    PNG
    media_image3.png
    412
    307
    media_image3.png
    Greyscale

…the set of system of interest comprising… a flight plan manager… wherein the flight plan manager is a tool used for… amending a route, building a route to avoid fixes, flight information region boundaries and segments of airways, and accepting a route or a portion of route using cut and paste function, display a route or routes in comparison to each other and overlay them on a selected weather chart, graphically display the profile of a routing with terrain, restricted areas, and airway restriction features… (Chmelarova, ¶ 26, the display device 104 is coupled to the display system 110 and the processing system 108, wherein the processing system 108 (discloses flight plan manager) and the display system 110 are cooperatively configured to display, render, or otherwise convey one or more graphical representations or images associated with operation of the aircraft 102 on the display device 104. For example, as described in greater detail below, a navigational map that includes a graphical representation of the aircraft 102 and one or more of the terrain, meteorological conditions, airspace, air traffic, navigational reference points, and a route associated with a flight plan of the aircraft 102 may be displayed (discloses displaying routes with weather data and terrain), rendered, or otherwise presented on the display device 104), (Id., ¶ 41, In one or more embodiments, the threshold distance or flight time is calculated or otherwise determined based on the anticipated amount of fuel remaining onboard the aircraft at one or more locations along the flight path segment being analyzed (e.g., the predicted amount of fuel remaining at the end of the flight path segment). In other embodiments, the pilot or other user may define (e.g., via one or more GUI elements)), (Id., ¶ 50, The background 304 comprises a graphical representation of the terrain, topology, navigational reference points, airspace designations and/or restrictions (discloses displaying restrictions), or other suitable items or points of interest corresponding to the currently displayed area of the navigational map 300, which may be maintained in a terrain database, a navigational database, a geopolitical database, or another suitable database. For example, the display system 110 may render a graphical representation of nearby navigational aids (e.g., VORs, VORTACs, DMEs, and the like) and airports within the currently displayed geographic area of the navigational map 300 overlying the background 304. Some embodiments of navigational map 300 may also include graphical representations of airspace designations and/or airspace restrictions, cities, towns, roads, railroads, and other geo-political information (discloses restriction features). In addition, depending on the embodiment, other real-time flight related information that is within the geographic area corresponding to the currently displayed area of the navigational map 300 or within a particular proximity of the aircraft may be rendered on the map 300, such as, for example, weather conditions, radar data, neighboring air traffic), (Id., ¶ 49, FIG. 3 depicts an exemplary navigational map display 300 that may be displayed, rendered, or otherwise presented by the display system 110 and/or the processing system 108 on the display device 104 in conjunction with the route diversion (discloses amending a route) selection process 200 of FIG. 2), (Id., ¶ 71, Referring to FIGS. 4-5, in response to obtaining the current location of the aircraft 102, 502, the processing system 108 identifies flight path segment 310 as the current flight path segment (e.g., tasks 402, 404) and graphically indicates or otherwise highlights the flight path segment 310 as the active flight path segment 310 for which one or more diversion airport(s) are being displayed. As described above, the processing system 108 identifies a subset of potential diversion airports satisfying one or more filtering criteria with respect to the remaining portion of the flight path segment 310 between the current location of the aircraft 102, 502 and the end of the flight path segment 310 (e.g., the boundary with segment 312) (discloses boundaries with segments)), (Id., ¶ 56, FIG. 3 depicts an example where the pilot drags and drops the LKPL symbol 322 into the alternate airport selection box 330 to thereby override and designate LKPL as the alternate airport for the flight path segment 310 instead of the more highly ranked LKBP airport. In response to identifying selection of a desired diversion airport for the flight path segment 310 being analyzed, the processing system 108 updates the flight plan data maintained in the data storage element 124 to include information identifying the desired diversion airport in association with the information defining the flight path segment 310 for which the selected diversion airport is active or otherwise applicable ), (Id., Fig. 3. Figure depicts a cut/paste function to amend a portion of a route, thereby building a route to avoid fixes at the original destination airport).

    PNG
    media_image4.png
    344
    559
    media_image4.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight delay prediction elements of Flynn, the taxi time prediction and learning elements of Ganesan and the automated docking guidance elements of Cox to include the route comparison and display elements of Chmelarova in the analogous art of presenting route diversions for the same reasons as stated for claim 1.
Through KSR Rationale B, the combination of Flynn, Ganesan, Cox and Chmelarova discloses …developing and comparing routes to obtain the least cost route solution.
First, Chmelarova does disclose developing and comparing routes to obtain (Chmelarova , ¶ 24, For each potential diversion airport, parameter group viability states and parameter group viability scores are determined for each of a plurality of parameter groups using the base parameter values for the aircraft status and the base parameter values for the airport status, along with any base parameter values characterizing the current or anticipated status of the route to/from the airport and/or complex parameter values calculated for the airport using the base parameters. The potential diversion airports are then classified into different airport viability groupings, and then the airports are ranked within their associated viability grouping based on their associated viability scores for the parameter groups. The highest ranked airport within the grouping having the highest viability is identified as the recommended diversion airport with respect to the flight path segment being analyzed, and a corresponding notification is provided to the pilot or other user).
Cox further discloses consideration for minimizing cost (Cox, ¶ 29, Methods for improving the efficiency of and reducing the time for aircraft gate operations that may be implemented within existing gate space are more desirable because of their likely lower cost than those that require additional infrastructure. Until the present invention, however, an improved aircraft gate parking and servicing method capable of achieving airlines' objective of minimizing aircraft gate turnaround time with minimal or no additional cost has not been available).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the ‘parameter based’ consideration for route selection of Chmelarova for the minimal cost consideration (i.e. a parameter) of Cox (KSR Rationale B (See MPEP 2141(III)(B))). Thus, the simple substitution of one known element for another producing a predictable result renders the claim limitation obvious.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murray et al., U.S. Publication No. 2012/0226647 [hereinafter Murray], discloses flight itinerary delay estimation.
Green et al., U.S. Patent No. 8,874,759 [hereinafter Green], discloses a system and method for providing flight data services.
Coppock et al., U.S. Patent No. 10,592,749 [hereinafter Coppock] discloses systems and methods for analyzing turns at an airport.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS D BOLEN/             Examiner, Art Unit 3624                                                                                                                                                                                          /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624